Exhibit 10.104(a)

January 5, 2010

Lance Miyamoto

4 High Ridge Court

Whitehouse Station, NJ 08889

 

  Re: Consulting Engagement Letter

Dear Mr. Miyamoto:

This Engagement Letter (this “Letter”) confirms the terms and conditions upon
which you (the ‘Consultant”) have been engaged by Comverse Technology, Inc. (the
“Company”) to provide consulting and advisory services to the Company commencing
January 5, 2010 (the “Effective Date”). The Company and the Consultant hereby
acknowledge that the Company and the Consultant have mutually agreed to
terminate the Consultant’s employment with the Company and, upon termination,
agreed that the Consultant shall render services to Company as a consultant on
the terms hereunder.

Section 1. Services to be Rendered. During the Term (as defined below), the
Consultant agrees to perform the following tasks:

 

  (a) assist with the transition of the human resources organization of the
Company, Comverse, Inc. and the subsidiaries of Comverse, Inc. to a single
operational leader;

 

  (b) provide support with respect to executive compensation issues until these
are transitioned;

 

  (c) provide support in preparing materials for, and implementing compensation
and human resources-related actions approved by, the Company’s Board of
Directors and/or its Compensation and Leadership Committee; and

 

  (d) provide support for such other human resources-related tasks for the
Company, Comverse, Inc., the subsidiaries of Comverse, Inc. assigned to you by
the Company’s Chief Executive Officer;

in each case, under the direction of the Company’s Chief Executive Officer. The
Company’s Chief Executive Officer and the Consultant will identify the specific
tasks and assignments for completion and will establish acceptable delivery
timelines and deadlines.

During the Term, the Consultant shall provide the Consultant with the use of a
blackberry and a laptop computer and adequate secretarial support. Upon
termination of this Letter, the Consultant shall promptly return to the Company
the blackberry and computer and all other Company materials and property,
including all forms of confidential information of the Company and its
affiliates.

During the Term, the Consultant shall devote a substantial amount of his
business time to his consulting obligations under this Letter; provided,
however, that nothing in this Letter prevents the Consultant from providing
consulting services to any other entity or person, in which case, the Consultant
will, in good faith, discuss, appropriate adjustments to the fees contemplated
in this Letter.

The Company and the Consultant agree and acknowledge that the Consultant will be
on vacation and unavailable to provide services between March 5, 2010 through
March 13, 2010. The Consultant will not be entitled to pay during this vacation
time.



--------------------------------------------------------------------------------

Section 2. Fees and Expenses. During the Term, the Company will pay the
Consultant for his consulting services hereunder a fee of $41,667.66 per month.
During the Term, the Company also will reimburse the Consultant for all
customary reasonable out-of-pocket business expenses incurred in connection with
services rendered hereunder (including travel to the Company’s New York office
and parking at the New York office); provided, however, that the Consultant
shall seek pre-approval of any travel expenses to be incurred in connection with
services rendered hereunder. The Consultant will bill the Company monthly in
arrears for services rendered by him (such invoice to provide reasonable detail
as to the tasks performed) and the Company will make payments to the Consultant
within thirty (30) days after receipt of such invoices.

In addition, the Consultant will be entitled to a success fee of up to $50,000
based upon the achievement of certain objectives to be mutually agreed by the
Company and the Consultant prior to January 11, 2010. Any success fee payable
hereunder will be paid within thirty (30) days after the end of the Term.

Section 3. Termination of Engagement. The consulting term (the “Term”) will
commence January 5, 2010 and, unless sooner terminated in accordance with the
following sentence, will terminate on July 2, 2010. The Consultant’s engagement
hereunder may be terminated upon 30 days’ prior written notice by the Company or
the Consultant at any time, with or without cause. Upon delivering a notice of
termination, the obligations of the Company to make payment hereunder and the
obligations of the Consultant to provide services hereunder will continue until
the termination date set forth in the written notice. The Company shall pay to
the Consultant any unpaid fees and the pro rata fee in respect of the work
performed through the termination date within thirty (30) days after the
presentation of invoice in accordance with the terms of this Letter.

Section 4. Confidentiality. During the Term and thereafter, the Consultant shall
not disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company or its affiliates, including such trade
secret or proprietary or confidential information of any customer or other
entity to which the Company owes an obligation not to disclose such information,
which he acquires during the consulting engagement term, including, without
limitation, records kept in the ordinary course of business and the terms of
this Letter, except (i) as such disclosure or use may be required or appropriate
in connection with his work as consultant to the Company, (ii) when required to
do so by a court of law, governmental agency or administrative or legislative
body (including a committee thereof) with apparent jurisdiction to order him to
divulge, disclose or make accessible such information or (iii) as to such
confidential information that becomes generally known to the public or trade
without his violation of this section. Nothing herein shall preclude the
Consultant from discussing or disclosing the Letter and/or any plan or other
agreement referred to herein and/or any aspect of his compensation and/or
benefits with his family and/or his advisors or necessary to enforce this
Letter.

Section 5. Scope of Responsibility; Limitation of Liability. The Consultant
shall not be liable to the Company or to any other person claiming through the
Company for any claim, loss, damage, liability, cost or expense suffered by the
Company or any such other person arising out of or related to his engagement
hereunder except for a claim, loss or expense that arises out of or is based
upon any action or failure to act by him, other than an action or failure to act
undertaken at the request or with the consent of the Company, that is found in a
final judicial determination (or a settlement tantamount thereto) to constitute
bad faith, willful misconduct or gross negligence on his part. In no event shall
the Consultant be liable or responsible to the Company for any type of
incidental, punitive, indirect or consequential damages, including, but not
limited to, lost revenue and lost profits, even if advised of the possibility of
such damages, whether arising under the theory of contract, tort (including
negligence), and strict liability. The Consultant’s liability under this Letter
shall not exceed the amounts paid to the Consultant for services under the terms
of Section 2 this Letter.

Section 6. Indemnity and Contribution. The Company agrees to indemnify and hold
Consultant harmless to the full extent lawful against any and all claims,
losses, damages, liabilities, costs and expenses

 

2



--------------------------------------------------------------------------------

as incurred (including all reasonable fees and disbursements of counsel and all
reasonable out-of-pocket expenses incurred in connection with investigation of,
preparation for and defense of any pending or threatened claim and any
litigation or other proceeding arising therefrom, in connection with pending or
threatened litigation in which the Company or the Consultant is a party) arising
out of or related to his engagement hereunder; provided, however, there shall be
excluded from such indemnification any such claims, losses, damages,
liabilities, costs or expenses that arise out of or are based upon any action or
failure to act by him, other than an action or failure to act undertaken at the
request or with the consent of the Company, that is found in a final judicial
determination (or a settlement tantamount thereto) to constitute bad faith,
willful misconduct or gross negligence on his part.

In case any proceeding shall be instituted in respect of which the Consultant
may seek indemnification, the Consultant shall promptly notify the Company, but
the failure to so notify Company will not relieve it from any liability which it
may have hereunder or otherwise, except to the extent such failure materially
prejudices the Company’s rights with respect to such proceeding. The Company may
elect in writing to assume the defense of such action or proceeding and, upon
such election, it shall not be liable for any legal costs subsequently incurred
by the Consultant in connection therewith except as set forth below. In any such
proceeding, the Consultant shall have the right to retain his own counsel at his
own expense, except that the Company shall pay as they are incurred the fees and
expenses of counsel retained by the Consultant in the event that (i) the Company
and the Consultant shall have mutually agreed to the retention of such counsel
or (ii) the named parties to any such proceeding (including any impleaded
parties) include both the Company and the Consultant and representation of both
parties by the same counsel would be inappropriate in the reasonable opinion of
the Consultant’s counsel, due to actual or potential differing interests between
them. So long as the Company has complied in full with its obligations under
this Letter, the Consultant shall not settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder without
the prior written consent of the Company (which consent shall not be
unreasonably withheld).

The Company will not, without the Consultant’s prior written consent (which
consent shall not be unreasonably withheld, delayed or conditioned), settle any
litigation relating to the Consultant’s engagement hereunder unless such
settlement includes an express, complete and unconditional release of the
Consultant with respect to all claims asserted in such litigation or relating to
his engagement hereunder; such release to be set forth in an instrument signed
by all parties to such settlement.

Section 7. Governing Law; Jurisdiction. This Letter shall be governed by and
construed in accordance with the laws of the State of New York. Any right to
trial by jury with respect to any claim, action, suit or proceeding arising out
of this Letter or any of the matters contemplated hereby is waived. The
Consultant and the Company hereby irrevocably consent to the exclusive
jurisdiction of the Federal and State courts located in the County of New York,
New York in connection with any dispute related to this Letter or any of the
matters contemplated hereby and agree not to commence any such lawsuit, action
or other proceeding except in such courts. The Company further agrees that
service of any process, summons, notice or document by mail to the Company’s
address set forth above shall be effective service of process for any lawsuit,
action or other proceeding brought against the Company in any such court. The
Consultant and the Company hereby irrevocably and unconditionally waive any
objection to the laying of venue of any lawsuit, action or other proceeding
arising out of or relating to this Letter in the courts of the State of New York
or the United States District Courts located in the City of New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such lawsuit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

Section 8. Termination of Employment. The Consultant’s service as an officer and
employee of the Company shall terminate immediately prior to the opening of
business on the Effective Date.

 

3



--------------------------------------------------------------------------------

  (a) The Consultant shall resign from the Board of Directors of Starhome, B.V.
effective as of the Effective Date, and any other Company subsidiary boards of
directors or committees thereof, effective the Effective Date.

 

  (b) In respect of the termination of employment:

 

  (i) the Company will pay to the Consultant the base salary earned but not paid
prior to the Effective Date, less applicable tax withholdings and in accordance
with the regular payroll practices of the Company;

 

  (ii) the Company’s Chief Executive Officer will recommend to the Compensation
and Leadership Committee of the Company’s Board of Directors that the Consultant
receive a pro-rata share (95%, based on the number of days the Consultant is
employed during the year of termination) of the 2009 annual bonus the Consultant
would have earned if he had remained employed through January 31, 2010, based on
the Company’s actual performance against the fiscal 2009 goals set by the
Compensation and Leadership Committee and payable when and if fiscal 2009
bonuses are paid by the Company to its senior-level executives); and

 

  (iii) the Company will pay to the Consultant any amounts earned, accrued or
owing to the Consultant for any accrued vacation ($11,262.03), less applicable
tax withholdings.

 

  (c) The Consultant shall execute and deliver to the Company a release in the
form of Exhibit A attached hereto as a condition in accordance with the terms
thereof.

 

  (d) The Company and the Consultant acknowledge that, by virtue of, and for the
period during, his continued service with the Company, the deferred stock units
granted to Consultant under the Deferred Stock Award Agreements dated
November 1, 2007, March 7, 2008 and April 6, 2009 will each continue to vest in
accordance with the terms thereof.

 

  (e) The Company will provide the Consultant with a copy of the proposed
Current Report on Form 8-K to be filed describing and disclosing the mutual
termination prior to its filing.

Section 9. Independent Contractor. In performing services hereunder, the
Consultant shall function as an independent contractor and not as an employee or
agent of the Company. The Consultant shall be responsible for, and shall
promptly pay, all applicable federal, state and local taxes on all payments to
the Consultant under this Letter. The Consultant acknowledges and agrees that it
shall not under this Letter receive any employee benefits given to the Company’s
employees.

Section 11. Non-Disparagement. The Consultant agrees that he will not, at any
time after the date hereof, directly or indirectly, orally, in writing or
through any medium including, but not limited to, the press or other media,
disparage, defame, or denigrate the Company, its affiliates or individuals
associated with the Company or its affiliates. At any time after the date
hereof, the Company agrees that it will not make, and agrees to use its best
efforts to cause the executive officers, directors and spokespersons of the
Company Group to refrain from making, any external statements (or authorizing
any statements to be reported as being attributed to the Company Group), that
disparage, defame, or denigrate the Consultant and shall instruct its executive
officers, directors and spokespersons to refrain from making such statements.
Notwithstanding the foregoing, this prohibition does not apply to statements
made in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).

 

4



--------------------------------------------------------------------------------

Miscellaneous. This Letter may be executed in two or more counterparts, all of
which together shall be considered a single instrument. After the Effective
Date, except as expressly set forth below, the Employment Agreement between the
Company and the Consultant dated October 30, 2007 (the “Employment Agreement”)
will be of no further force and effect and all future rights to compensation
reside herein, provided, however, that Section 13 of the Employment Agreement
setting forth restrictive covenants, together with the provisions required in
order to enforce the rights and obligations under Section 13, will continue in
accordance with the terms thereof. This Letter constitutes the entire agreement,
and supersedes all prior agreements and understandings (both written and oral)
of the parties hereto with respect to the subject matter hereof and cannot be
amended or otherwise modified except in writing executed by the parties hereto.
This Letter may only be amended in writing, signed by the Consultant and a duly
authorized representative of the Company. This Letter may not be assigned by the
Consultant without the prior written consent of the Company. This Letter shall
be binding upon, and shall inure to the benefit of, the parties and their
respective successors, heirs, executors and permitted assigns.

If you are in agreement with the foregoing, please sign and return the attached
copy of this Letter, whereupon this Letter shall become effective as of the date
hereof.

 

Sincerely,

COMVERSE TECHNOLOGY, INC.

By:   Andre Dahan Name:   Andre Dahan Title:   President and Chief Executive
Officer

 

AGREED TO: /s/ Lance Miyamoto Name: Lance Miyamoto

 

5



--------------------------------------------------------------------------------

EXHIBIT A

This RELEASE (“Release”) dated as of                                  between
Comverse Technology, Inc., a New York corporation (the “Company”), and Lance
Miyamoto (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated October 30, 2007 under which the Executive was employed to serve
as the Company’s Executive Vice President, Global Head of Human Resources (the
“Employment Agreement”); and

WHEREAS, the Company and the Executive have agreed to mutually terminate the
Executive’s employment with the Company effective January 5, 2010; and

WHEREAS, pursuant to the Consulting Engagement Letter dated January 5, 2010, the
Engagement is entitled to certain compensation and benefits upon such
termination and continued engagement as a consultant to the Company, contingent
upon the execution of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney’s fees, reinstatement or reemployment. If any arbitrator or
court rules that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company. The Executive acknowledges
and agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of, or preclude the Executive from asserting his rights to
enforce any existing obligation of the Company (i) to indemnify the Executive
for his acts as an officer or director of Company in accordance with the
Company’s By-laws, the Indemnification Agreement (as defined in Section 14 of
the Employment Agreement), and other agreements or the law, as to continued
coverage and rights under director and officer liability insurance policies, or
(ii) to the Executive and his eligible, participating dependents or
beneficiaries under any existing group welfare, equity, or retirement plan of
the Company in which the Executive and/or such dependents are participants. In
addition, Executive does not waive his right to file a charge with the EEOC or
participate in an investigation conducted by the

 

6



--------------------------------------------------------------------------------

EEOC; however, Executive expressly waives his right to monetary or other relief
should any administrative agency, including but not limited to the EEOC, pursue
any claim on Employee’s behalf.

3. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this 21
day period, he agrees that it is a knowing and voluntary waiver of his right to
wait the full 21 days. The Executive further understand that he has 7 days after
the signing hereof to revoke it by so notifying the Company in writing, such
notice to be received by the Company’s Chief Executive Officer within the 7 day
period. The Executive further acknowledges that he has carefully read this
Release, knows and understands its contents and its binding legal effect. The
Executive acknowledge that by signing this Release, he does so of his own free
will and act and that it is his intention that he be legally bound by its terms.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

COMVERSE TECHNOLOGY, INC. By:     Name:   Andre Dahan Title:   President and
Chief Executive Officer

 

THE EXECUTIVE

  

Lance Miyamoto

 

7